ON REHEARING. Riddick, J. After the above opinion had been handed down, and judgment entered in accordance therewith, the petitioner Davies filed a motion for rehearing. He also alleged that the judgment of the court below was not entered at the term it was rendered, but afterwards at an adjourned term, and without notice to him, and that it did not correctly state the facts upon which the judgment of contempt was based, and he asked to be allowed time to secure an amendment of the judgment. As the term of this court was approaching its end, the judgment rendered here was set aside, in order to afford petitioner time in which to have the judgment of the chancery court adjudging the contempt corrected. Afterwards the petitioner was allowed another extension of time in which to obtain the correction of the judgment. Speaking for myself, I will say that I differed from the other judges as to the expediency of granting this second extension of time, for, the term of the judge against whom the contempt was alleged to have been committed being about to expire, the effect of this extension was to permit the petitioner to present his petition for the correction of the judgment before another judge now presiding in that court. We must presume that all judges and courts are willing that their records should reflect the facts, and as petitioner had ample time to correct the record by petition to the judge who charged him with contempt, I was of the opinion that we should not allow him to intentionally postpone presenting such petition until after the expiration of the official term of the judge against whom the contempt was charged to have been committed. It seems to me that the petitioner has been guilty of gross laches in this respect, and that it may establish a bad precedent to permit him to go further. I should therefore favor overruling his motion and dismissing his petition on the ground of laches alone. But the other judges, on account of the peculiar facts of this case, and in the desire to arrive at the truth, have come to a different conclusion, and the amended judgment is now before us for consideration. The learned judge before whom the petition to amend was heard seems in permitting the amendment to have followed very closely the facts as shown by the report of a stenographer, who, at the request of the judge, took down the conversation between the petitioner Davies and the judge presiding at the time the judgment of contempt was rendered, and we have no reason to doubt its correctness. The substance of the facts, as shown by the amended judgment, are that the petitioner, being brought into court and asked if he had any evidence to offer showing why he should not be punished for contempt, replied that he knew nothing except what had been told him by others. He was then asked by the court. “Have you given publicity to what you have been told?” To which question petitioner responded, “I have said what I have been told.” The court then said, “I now assess a fine against you for $50 and thirty days in jail for repeating what you have been told.” He thereupon rendered judgment against him, both for a contempt not committed in the presence of the court and for contempt committed by language used in the presence of the court. The judgment for contempt not committed in the presence of the court was, as we stated in the former opinion, afterwards set aside, and the only question now relates to the contempt in the presence of the court. Now, it is evident, we think, that the reply of the petitioner to the question propounded by the court as to whether he had given publicity to what he had heard did not constitute another contempt committed in the presence of the court. We are not saying that the public repetition of such scandalous talk concerning the conduct of a judge in a case then pending before him would not constitute a contempt, for we are of the opinion, that a public repetition of such scandalous charges might under some circumstances constitute a very grave contempt, which would merit severe punishment. But that question is not before us, for the petitioner was fined for that contempt, and the fine imposed therefor was, oh motion of an attorney of the court, remitted, and no question is raised as to that contempt. The judgment complained of here was imposed, or purported to be imposed, for contempt committed in the presence of the court. The question then which we have now to decide is whether a judge who has an attorney brought before him on a charge of contempt and asks • him a question in reference to such contempt, can, where the attorney answers the question truthfully and in a respectful manner, punish him for answering a question that he himself has asked him. If the petitioner had refused to answer a proper question, he might have rendered himself liable for contempt, and certainly it was no contempt of the court for the petitioner to do that which the court, by asking the question, in effect ordered him to do. We are therefore of the opinion that the acts of the petitioner, as shown by the judgment, did not constitute a contempt in the presence of the court, and so much of the judgment as imposed a punishment upon him for such contempt will be set aside and quashed.